IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00187-CR

CHARLES DAVID GUINN,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                         From the 220th District Court
                           Hamilton County, Texas
                           Trial Court No. CR07737


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal, and Appellant personally signed the

motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 7, 2014
Do not publish
[CR25]




Guinn v. State                               Page 2